             Case 2:15-cv-05642-CAS-JC Document 337 Filed 06/12/19 Page 1 of 7 Page ID #:3993



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20 MARCUS GRAY, et al.,          CASE NO. 2:15-cv-05642-CAS (JCx)
                 21             Plaintiffs,                 Honorable Christina A. Snyder
                 22       v.                                DEFENDANTS’ MOTION IN
                                                            LIMINE NO. 1 TO EXCLUDE
                 23 KATHERYN ELIZABETH HUDSON,              EVIDENCE OR ARGUMENT
                    et al.,                                 REGARDING ALLEGED
                 24                                         VIOLATIONS OF PLAINTIFFS’
                            Defendants.                     SO-CALLED MORAL RIGHTS
                 25
                                                            Final Pretrial Conference
                 26                                         Date:        July 1, 2019
                                                            Time:        11:00 a.m.
                 27                                         Courtroom: 8D – 8th Fl., First Street
    Mitchell     28                                         Filed:   July 1, 2014
  Silberberg &                                              Trial:   July 16, 2019
   Knupp LLP
11134713.1
                           DEFENDANTS’ MIL NO. 1 EXCLUDING EVIDENCE REGARDING MORAL RIGHTS
             Case 2:15-cv-05642-CAS-JC Document 337 Filed 06/12/19 Page 2 of 7 Page ID #:3994



                  1                       NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order precluding Plaintiffs from introducing evidence or argument regarding
                 12 “moral rights” or purported harm to their reputations caused by Defendants’
                 13 alleged infringement. Specifically, Defendants move for an order precluding
                 14 Plaintiffs from introducing evidence or argument regarding the alleged “tarnish” to
                 15 the “devoutly religious message of Joyful Noise” caused by the alleged
                 16 “witchcraft, paganism, black magic, and Illuminati imagery” purportedly evoked
                 17 by “Dark Horse”, as referenced in Paragraph 4 of Plaintiffs’ Third Amended
                 18 Complaint. Dkt. 172, ¶ 4.
                 19         This evidence should be excluded because (1) it is irrelevant and an
                 20 improper attempt by Plaintiffs to enforce so-called “moral rights” under the U.S.
                 21 Copyright Act and (2) it is prejudicial.
                 22         This Motion is made following the conferences of counsel pursuant to Local
                 23 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                 24 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                 25 Memorandum of Points and Authorities, any supporting declarations, any further
                 26 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                 27 such other evidence and arguments that the Court may consider at the hearing on
    Mitchell     28 this Motion.
  Silberberg &
   Knupp LLP
                                                               2
11134713.1
                            DEFENDANTS’ MIL NO. 1 EXCLUDING EVIDENCE REGARDING MORAL RIGHTS
             Case 2:15-cv-05642-CAS-JC Document 337 Filed 06/12/19 Page 3 of 7 Page ID #:3995



                  1 DATED: June 12, 2019                    MITCHELL SILBERBERG & KNUPP LLP
                  2
                                                            By: /s/ Aaron M. Wais
                  3                                         Aaron M. Wais (SBN 250671)
                                                            Attorneys for Defendants other than Katheryn
                  4
                                                            Elizabeth Hudson, and Kitty Purry, Inc.
                  5
                  6 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                  7
                                                            By: /s/ Vincent H. Chieffo
                  8                                         Vincent H. Chieffo (SBN 49069)
                  9                                         Attorneys for Defendants Katheryn Elizabeth
                                                            Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12                   ATTESTATION REGARDING SIGNATURES
                 13         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 14 on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 15 content and have authorized its filing.
                 16
                      Dated: June 12, 2019                   /s/ Aaron M. Wais
                 17                                         Aaron M. Wais
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                3
11134713.1
                             DEFENDANTS’ MIL NO. 1 EXCLUDING EVIDENCE REGARDING MORAL RIGHTS
         Case 2:15-cv-05642-CAS-JC Document 337 Filed 06/12/19 Page 4 of 7 Page ID #:3996



                1               MEMORANDUM OF POINTS AND AUTHORITIES
                2 I.      Introduction
                3         Despite the fact that U.S. law does not recognize so-called “moral rights,”
                4 Plaintiffs have stated their intent to introduce unidentified evidence and argument
                5 at trial about the so-called “witchcraft, paganism, black magic, and Illuminati
                6 imagery evoked by [] Dark Horse.”1 Dkt. 172 (Plaintiffs’ Third Amended
                7 Complaint), ¶ 4. Plaintiffs contend such evidence is relevant to their motivation
                8 for filing the instant lawsuit, as well as to prove that they suffered harm due to the
                9 so-called “witchcraft” nature of “Dark Horse.” Neither basis, however, supports
               10 introducing testimony about the alleged “witchcraft, paganism, black magic, and
               11 Illuminati imagery” of “Dark Horse.” Accordingly, such argument and evidence is
               12 properly excluded.
               13 II.     Plaintiffs Cannot Assert A “Moral Rights” Claim In the U.S.
               14         A.    Plaintiffs’ motivations in bringing the instant lawsuit are
               15               irrelevant.
               16         Only relevant evidence, which is defined as evidence having “any tendency
               17 to make a fact [of consequence to the action] more or less probable than it would
               18 be without the evidence[,]” is admissible. Fed. R. Evid. 401, 402. Plaintiffs claim
               19 that their purported evidence of “witchcraft” and “Illuminati” imagery in “Dark
               20 Horse” is relevant to demonstrating Plaintiffs’ motivations for bringing this action.
               21 In other words, Plaintiffs, self-proclaimed Christian rap artists, were offended by
               22 the alleged “witchcraft” and “Illuminati” imagery that they claim was associated
               23 with “Dark Horse,” and brought the instant lawsuit to stop its dissemination.
               24 Plaintiffs’ personal views about the contents of “Dark Horse” and the reasons why
               25
                    1
               26  Plaintiffs have not identified the evidence they intend to introduce that will
                  supposedly prove the alleged “witchcraft, paganism, black magic, and Illuminati
               27 imagery” of “Dark Horse.” To the extent that Plaintiffs intend to take the stand
                  and simply say it, such testimony lacks foundation, is improper opinion, and is
  Mitchell     28 prejudicial. Fed. R. Evid. 403, 602, 701.
Silberberg &
 Knupp LLP
                                                             4
                        DEFENDANTS’ MIL NO. 1 EXCLUDING EVIDENCE REGARDING REPUTATIONAL HARM
             Case 2:15-cv-05642-CAS-JC Document 337 Filed 06/12/19 Page 5 of 7 Page ID #:3997



                  1 they brought their lawsuit have no relevance to proving liability or damages under
                  2 the Copyright Act. Plaintiffs’ intention to introduce this evidence at trial is
                  3 obviously nothing more than an attempt to improperly assert a “moral rights” claim
                  4 in the United States, despite clear authority from this Court and the Ninth Circuit
                  5 that moral rights are not recognized or enforceable under the U.S. Copyright Act.
                  6 See Fahmy v. Jay-Z, 908 F.3d 383, 392 (9th Cir. 2018) (“[T]he moral rights Fahmy
                  7 retained by operation of Egyptian law are not enforceable in U.S. federal court
                  8 …”) (affirming Fahmy v. Jay-Z, 2015 WL 6394455 (C.D. Cal. Oct. 21, 2015));
                  9 Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir. 2015) (en banc) (“Except for a
                 10 limited universe of works of visual art…, United States copyright law generally
                 11 does not recognize moral rights.”); accord Cheffins v. Stewart, 825 F.3d 588, 598-
                 12 599 (9th Cir. 2016) (McKeown, J., concurring); Friedman v. Zimmer, 2015 WL
                 13 6164787, at *6 (C.D. Cal. July 10, 2015). Plaintiffs should not be permitted to
                 14 circumvent established law and assert a “moral rights” theory at trial.
                 15         B.    The purported “reputational damages” sought by Plaintiffs are a
                 16               disguised claim for violation of their moral rights.
                 17         Plaintiffs also claim that this evidence is relevant to prove alleged
                 18 reputational damage and “tarnish” to the “religious message of ‘Joyful Noise’”
                 19 caused by Defendants’ alleged infringement. As evidence of these alleged
                 20 damages, Plaintiff have stated that they intend to elicit testimony from Plaintiff
                 21 Marcus Gray or his wife Crystal Gray that Gray allegedly received “pushback”
                 22 from concert bookers and lost potential concert opportunities as a result of the
                 23 association between “Dark Horse” and “Joyful Noise.” Put differently, they will
                 24 argue that the Christian community for which Gray performed did not want to
                 25 book him because of the “witchcraft” and other “Illuminati imagery” of “Dark
                 26 Horse.” Yet, such testimony is hearsay, irrelevant, and should be excluded.
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                5
11134713.1
                             DEFENDANTS’ MIL NO. 1 EXCLUDING EVIDENCE REGARDING MORAL RIGHTS
             Case 2:15-cv-05642-CAS-JC Document 337 Filed 06/12/19 Page 6 of 7 Page ID #:3998



                  1         First, any testimony at trial regarding such third party statements is
                  2 inadmissible hearsay that is not subject to any exception. Razo v. Timec Co., Inc.,
                  3 2016 WL 6576625, at *14, *15 (N.D. Cal. Nov. 7, 2016).
                  4         More importantly, these claimed damages for “reputational harm” are not
                  5 available under the Copyright Act. This is not a case where Plaintiffs have claimed
                  6 that the market for “Joyful Noise” was harmed because Defendants’ work
                  7 allegedly usurped the market for “Joyful Noise” or served as a replacement for
                  8 same. Rather, Plaintiffs are claiming that they have been harmed by Defendants’
                  9 alleged infringement because “Joyful Noise” has become negatively associated
                 10 with the “witchcraft” and “Illuminati” imagery allegedly featured in “Dark Horse,”
                 11 and as a result, some unidentified number of people did not want to book Gray for
                 12 concerts. Not only are such damages entirely speculative, but they are also not
                 13 recoverable. This is obviously nothing more than another attempt by Plaintiffs to
                 14 improperly smuggle a “moral rights” claim into this country, and it should not be
                 15 permitted.2 The evidence should be excluded.
                 16 III.    Plaintiffs’ “Moral Rights” Argument Is Prejudicial.
                 17         Given the utter irrelevance of this evidence, it should be excluded outright.
                 18 However, even assuming that this evidence is even marginally relevant, it should
                 19 still be excluded because of the significant risk of prejudice if it is introduced.
                 20 Indeed, Plaintiffs obviously want to introduce this theory to portray Defendants
                 21 negatively and bias the jury against them. The jury will also likely be confused by
                 22 the introduction of this evidence and improperly believe that Defendants can seek
                 23 damages for alleged violations of their “moral rights” in this country when they
                 24
                      2
                 25  Plaintiffs obviously recognize that these damages are not available under the
                    Copyright Act. They did not disclose these purported damages in their Rule 26
                 26 disclosures or produce any documents or information to support these claimed
                    damages in discovery (despite explicit requests by Defendants for same). See Wais
                 27 Decl., Ex. 1, p. 7 (Plaintiffs seeking “monetary damages, including an award of
                    defendants’ profits that are attributable to the infringements” and “will provide or
    Mitchell     28 obtain documents supporting any computation of damages during discovery.”).
  Silberberg &
   Knupp LLP
                                                                6
11134713.1
                             DEFENDANTS’ MIL NO. 1 EXCLUDING EVIDENCE REGARDING MORAL RIGHTS
             Case 2:15-cv-05642-CAS-JC Document 337 Filed 06/12/19 Page 7 of 7 Page ID #:3999



                  1 clearly cannot. Finally, the introduction of this testimony would lead to a mini-
                  2 trial about whether the composition “Dark Horse” actually conveys the witchcraft
                  3 and other imagery ascribed to it by Plaintiffs (as opposed to, for example, the
                  4 music video). The evidence should not be admitted. Fed. R. Evid. 403.
                  5
                  6                                   CONCLUSION
                  7        For the foregoing reasons, Defendants respectfully request that the Court
                  8 grant their motion in limine.
                  9
                 10 DATED: June 12, 2019                  MITCHELL SILBERBERG & KNUPP LLP
                 11
                                                          By: /s/ Aaron M. Wais
                 12
                                                          Aaron M. Wais (SBN 250671)
                 13                                       Attorneys for Defendants other than Katheryn
                                                          Elizabeth Hudson, and Kitty Purry, Inc.
                 14
                 15
                      DATED: June 12, 2019                GREENBERG TRAURIG, LLP
                 16
                 17                                       By: /s/ Vincent H. Chieffo
                                                          Vincent H. Chieffo (SBN 49069)
                 18                                       Attorneys for Defendants Katheryn Elizabeth
                 19                                       Hudson p/k/a Katy Perry and Kitty Purry, Inc.

                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              7
11134713.1
                            DEFENDANTS’ MIL NO. 1 EXCLUDING EVIDENCE REGARDING MORAL RIGHTS
